IN THE SUPREME COURT OF TEXAS

                                 No. 11-0275

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, WEEKLEY HOMES BUSINESS
             TRUST, DAVID WEEKLEY AND RANDY BRADEN, Petitioners

                                     v.

                             LEN RAO, Respondent

                           On Petition for Review

ORDERED:

      1.    Petitioners' emergency motion to stay proceedings,  filed  April
15, 2011, is granted.  All trial court proceedings in Cause No. CC-10-01067-
B, styled Len Rao v. Weekley Homes, L.P. d/b/a David Weekley Homes,  Weekley
Homes Business Trust, David Weekley and Randy Braden, in  the  County  Court
at Law No 2 of Dallas County, Texas, are stayed  pending  further  order  of
this Court.
      2.    The petition for review remains pending before this Court.

            Done at the City of Austin, this May 06, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk